Subscription Agreement and Accredited Investor Questionnaire THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED. PRIVATE SHARE ISSUE To: DAIS ANALYTIC CORPORATION. (hereinafter referred to as the “Company”), with an address for notice and delivery located at 11552 Prosperous Drive, Odessa, Florida 33556. The Company is offering, on a private placement basis, Equity (as defined in the secured convertible promissory note by and between Company and subscriber dated , , 200_ (“Convertible Note”) of its own issue (each being a “Share”) to eligible investors (each such an investor who subscribes to this issue by this document is hereinafter referred to as the “Subscriber”), pursuant to the terms and conditions of the Convertible Note. The Company offers, and the Subscriber accepts, the Shares on the terms and conditions as set forth in this subscription agreement (the “Agreement”). Article 1 SUBSCRIPTION FOR SHARES 1.1Subscription for Shares.Based upon the hereinafter terms, conditions, representations, warranties and covenants given by each party to the other and subject to the terms and conditions of the Convertible Note, the Subscriber hereby irrevocably subscribes for and agrees to purchase the quantity of Shares of the Company as determined in accordance with the terms and conditions of the Convertible Note including but not limited to the subscription price described therein, for aggregate consideration of (US $)(the “Subscription Price”). 1.2Acceptance of Subscription.Subject to the Subscriber fulfilling its obligations under the Convertible Note and Company opting to convert said note, the Company, upon acceptance by its Board of Directors (the “Board”) of all or part of this subscription Agreement, agrees to issue the accepted number of Shares, as fully paid and non-assessable, and as consideration for the Subscriber’s subscription, and to refund any excess subscription monies of the Subscription Price of any non-accepted portion of this subscription Agreement by the Board. Subscription Agreement and Accredited Investor Questionnaire - Page 1 of 30 1.3Subscriber’s eligibility for subscription.The Subscriber acknowledges that the Subscriber is purchasing the Shares on a private basis and is either: (a) an eligible investor under the Subscriber’s domicile laws; or (b) is subscribing for a value in Shares constituting an exempt investment under the laws of the Subscriber’s domicile; or (c) is subscribing pursuant to a qualifying offering memorandum and the terms thereof; or (d) is otherwise an eligible investor under the laws of the Subscriber’s domicile by virtue of the Subscriber’s wealth, income and investment knowledge and capacity. 1.4Risks of subscription.The Subscriber acknowledges that no party independent of the Company has made or will make any opinion or representations on the merits or risks of an investment in any of the Shares unless sought out by the Subscriber; which the Subscriber is encouraged to do. Article 2 UNITED STATES ACCREDITED INVESTOR DECLARATIONS 2.1Subscriber’s Declarations as an “Accredited Investor”.The undersigned Subscriber warrants and certifies that the Subscriber is an “Accredited Investor”, as that term is defined in Regulation D promulgated under the United States Securities Act of 1933, as amended (the “U.S.
